ELLIOTT, J.
(dissenting). I think the Thibodaux Benevolent Association articles of agreement and their policy sued on are a kind of life insurance, and that, such being the case, the defendant is properly sued and cited as stated in the original opinion. I further believe that, if Act No. 97 of 1908 is applicable tq the original policy, it applies with equal reason to the application for reinstatement; but I do not think the act in question applies to the-agreement under which the Thibodaux Benevolent Association is operating and working. I think the act was intended to apply to life insurance companies which sell policies of insurance and receive payment in-premiums, and where the policy issued is the direct obligation of the insurer tq the insured or the parties claiming under him. But the defendant is not bound in that way, and does not operate in such a way, that its policies constitute an obligation such as is usually issued by regular life insurance companies.
I think the original opinion deals with the situation properly in the matter mentioned; consequently the act in question should" not, in my opinion, enable the plaintiff to recover under the circumstances of the present case.
I therefore respectfully dissent.